



DRILLING CONTRACT
This Drilling Contract ("Agreement") is made this 4th day of September, 2019, by
and between LKA Gold Incorporated, a Delaware corporation (the "Owner"), and
Caldera Partners Limited Partnership, a Washington State limited partnership
(the "Contractor").  Hereinafter Owner and Contractor are sometimes referred to
jointly as the "Parties" and individually as a "Party".


RECITALS


A.
The Owner is the owner of the Golden Wonder gold mine (the "Property"), which
consists of certain patented and unpatented mining claims in Hinsdale County,
Colorado.



B.
The Owner desires to conduct exploratory surface drilling operations on the
Property.



C.
The Contractor is willing to conduct the drilling desired by the Owner pursuant
to the terms and conditions of this Agreement.



D.
The Owner desires to engage the Contractor to conduct exploratory drilling
operations pursuant to the terms and conditions of this Agreement.



AGREEMENT


NOW THEREFORE in consideration of the mutual covenants contained herein, the
legal sufficiency of which is hereby acknowledged, the Parties hereto each agree
with the other as follows:
1.
SERVICES



1.1.
Contractor shall supervise, manage, and conduct exploratory surface drilling
operations on the Property as desired by the Owner and as directed by the Owner
from time to time on the terms and conditions of this Agreement (the "Drilling
Program").

1.2.
All costs of drilling including labor, equipment, materials, supplies, and
services of whatever character shall be provided by the Contractor and the
results of the Drilling Program ("Drilling Results") shall be exclusively owned
by the Contractor until and unless the Drilling Results are acquired by the
Owner pursuant to the Owners option as set forth herein.

2.
TERM

2.1.
The term (the "Term") of this Agreement shall begin on the date of this
Agreement and shall expire three years later.  The Term may be extended upon the
mutual agreement of the Parties.

3.
COMPENSATION

3.1.
As compensation for services under this Agreement, Contractor shall:

3.1.1
Be the exclusive Owner of the Drilling Results.



3.1.2
During the Term of this Agreement, the Owner shall have an option to acquire the
Drilling Results upon the payment by the Owner to the Contractor of an amount
equal to all expenditures made by the Contractor on the drilling program
together with interest on all expenditures from the time expenditures were made,
at the rate of 8% per annum.  Payment of expenditures and interest may be made
in cash, stock or through the assumption of debt.



1

--------------------------------------------------------------------------------

4.
DUTIES OF THE OWNER

4.1.
The Owner shall provide to the Contractor all information about the Property in
the possession of the Owner that would be reasonably helpful to the Contractor
for purposes of conducting the Drilling Program.

4.2.
The Owner shall provide to the Contractor all records, data, equipment and
supplies owned by Owner that would be helpful to Contractor in conducting the
Drilling Program.

4.3.
The Owner shall assign to the Contractor Owner's rights of ingress and egress
with respect to the Property.

4.4.
The Owner will maintain the Property and remain in compliance with all of its
current, mine related permits and regulatory requirements.

4.5.
The Owner will indemnify and hold harmless the Contractor against any claims
arising from damage claims relating to harm to the environment.

4.6.
The Owner will maintain the stay current with its filing requirements with the
United States Securities and Exchange Commission as required by the Securities
Exchange Act of 1934.  At any time the Owner is unable to prepare and make a
required filing, the Contractor may in its discretion provide needed funding to
the Owner necessary to complete the filing and those obligations necessary to
maintain the Owner's public listing status or regulatory obligations. Any money
advanced shall be reimbursed to the Contractor prior to the expiration of this
Agreement under the same terms and conditions as other expenses are paid to the
Contractor pursuant to Section 3.1.2.

5.
REPRESENTATIONS AND WARRANTIES

5.1.
The Owner represents and warrants to, and covenants with, Contractor as follows:

5.1.1.
The Owner  and its agents, employees and consultants, will comply with all
applicable corporate and mining laws and other laws, rules, regulations, notices
and policies, including those of any applicable mining regulations;

5.1.2.
The Owner agrees to assume and hold harmless Contractor, its officers,
directors, employees and agents from and against any and all losses, claims,
costs, damages, or liabilities (including the fees and expenses of legal
counsel) to which any of them may become subject in connection with the
investigation, defense or settlement of any actions or claims: (i) caused by the
Owner's violation of mining or other governmental regulation; (ii) arising in
any manner out of or in connection with the rendering of services by Contractor
hereunder; or (iii) otherwise in connection with this Agreement. The Owner shall
not be liable for any settlement of any action effected without its written
consent.

5.1.3.
Notwithstanding subsection 5.1.2, the Owner shall not be liable to Contractor
for any losses, claims, damages or liability that result from the negligence or
willful misconduct of Contractor, its employees agents or representatives.

2

--------------------------------------------------------------------------------

5.2.
Contractor represents and warrants to, and covenants with the Owner as follows:

5.2.1.
Contractor and its agents, employees and consultants, will comply with all
applicable mining laws and other laws, rules, regulations, notices and policies,
including those of any applicable governmental agency.

5.2.2.
Contractor shall use its commercially reasonable best efforts to preserve the
confidentiality of information expressly designated as confidential by the
Owner;

5.2.3.
Contractor has not been subject to any sanctions or administrative proceedings
by any mining regulatory authority.

5.2.4.
Contractor will pursue it obligations hereunder with reasonable diligence.

6.
NOTICE

6.1.
Any notice, commitment, election or communication required to be given hereunder
by either party to the other party, in any capacity shall be deemed to have been
well and sufficiently given if facsimiled, sent via electronic transmission
which is verified as having been received, or delivered to the address of the
other party as provided in writing by such other party.

6.2.
Any such notice, commitment, election or other communication shall be deemed to
have been received on the third business day following the date of delivery.

7.
DISPUTES

7.1.
Any dispute, controversy or claim between the Owner and the Contractor arising
out of or related to this Agreement or breach thereof, shall be settled by
arbitration, which shall be conducted in accordance with the rules of the
American Arbitration Association then in effect and conducted in the County of
Hinsdale in the State of Colorado. Any award made by arbitrators shall be
binding and conclusive for all purposes thereof, may include injunctive relief,
as well as orders for specific performance and may be entered as a final
judgment  in any court of competent jurisdiction. The cost and expenses of such
arbitration shall be borne in accordance with the determination of the
arbitrators and may include reasonable attorney's fees.

8.
GENERAL



8.1.
All references to currency herein, unless specified otherwise, are to currency
of United States.

8.2.
The rights and interests of the parties under this Agreement are not assignable.

8.3.
Time is of the essence of this Agreement.

8.4.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, personal representatives, heirs and
assigns.

8.5.
If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision or provisions will not
in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless in either
case as a result of such determination this Agreement would fail in its
essential purpose.

3

--------------------------------------------------------------------------------

8.6.
The heading and section numbers appearing in this Agreement or any schedule
hereto are inserted for convenience of reference only and shall not in any way
affect the construction or interpretation of this Agreement.

8.7.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties to this Agreement shall be governed by, the laws of the
state of Colorado, without regard to principals of conflicts of law provisions.
Each of the parties hereby irrevocably attorn to the jurisdiction of the courts
of competent jurisdiction in Hinsdale County, Colorado.

8.8.
Contractor is an independent contractor, responsible for compensation of its
agents, employees and representatives, as well as all applicable withholdings
therefrom and taxes thereon.  This Agreement does not establish any partnership,
joint venture, or other business entity or association between the parties.

8.9.
This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

8.10.
The parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

8.11.
The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement.

8.12.
This Agreement may be executed in as many counterparts as may be necessary and
by facsimile, or electronic transmitted signature, each of such counterparts so
executed will be deemed to be an original and such counterparts together will
constitute one and the same instrument and, notwithstanding the date of
execution, will be deemed to bear the date as of the day and year first above
written.

IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.
LKA GOLD INCORPORATED
By:
/s/ Nanette Abraham
 
Nanette Abraham
 
CFO
   
CALDERA PARTNERS LIMITED PARTNERSHIP
By:
/s/ Kye Abraham
 
Kye Abraham
 
General Partner





4